 In the Matter of THE NEW YORK AND PORTO RICO STEAMSHIP CO. ANDSAN ANTONIO Co.andUNIONDE EMPLEADOSDEMUELLESDE PUERTORico,LOCALNo. 74 J. L. W. U.-CIO-CGT)Case No. 224-R-1544.-Decidedduly 17,1946DECISIONANDDIRECTIONSTATEMENT OF THE CASEOn May 1, 1946, Local No. 74, Union de Empleados de Muelles dePuerto Rico J. L. W. U.-CIO-CGT), herein called the Union, filedwith the Regional Director for the Twenty-fourth Region, a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of The New York and Porto Rico Steam-ship Co. and San Antonio Co., San Juan, Puerto Rico, herein calledthe Company, and requesting an investigation and certification of rep-resentatives, pursuant to Section 9 (c) of the National Labor Rela-tions Act.On May 6, 1946, the Company, the Union,and a represent-ative of the Board entered into a "Stipulation for Certification UponConsent Election."Pursuant to the stipulation, an election by secret ballot was con-ducted on May 13, 1946, under the direction and supervision of theRegional Director, among all employees in the stipulated unit, todetermine whether or not said employees desire to be represented bythe Union.Upon the completion of the election, the Regional Directs:duly issued and served upon the parties a Tally ofBallots.The Tally indicates that there were approximately 26 eligible voters,and that 12 of these cast ballots for the Union, 11 cast ballotsagainstthe Union, and 3 ballots were challenged.On May 17, 1946, the Company filed with the Regional Director itsobjections to certain conduct alleged to have affected the results ofthe election.Thereafter, the Regional Director conducted an investi-gation and, on May 27, 1946, issued and duly served upon the partieshis Consolidated Report on Objections to the Election and ChallengedBallots.In this report, theRegionalDirector recommended,inter alia,69 N. L.R. B., No. 71.563 564DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Company's objections to the conduct of the election be over-ruled.No exceptions to this recommendation were filed.On May 29, 1946, the Union filed exceptions to that part of the Re-gional Director's report which recommended that the Company's chal-lenge to the ballot of William Alvarez be sustained and that theUnion's challenges to the ballots of Alfredo Marrero and Mario A.Soler be overruled.On the basis of the stipulation, the Tally of Ballots, the Company'sObjections to the Conduct of the Election, the Regional Director'sConsolidated Report on Objections to the Election and ChallengedBallots, the Union's exceptions, and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of The New York and Porto Rico SteamshipCo. and San Antonio Co., San Juan, Puerto Rico, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All employees of the Company at its San Juan, Puerto Rico,main office who work in the claim, freight, accounting, traffic, orpassenger departments, excluding production and maintenance em-ployees, officials, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.The Company's objections to the conduct of the election do notraise material or substantial issues with respect to the election andthey are hereby overruled.4.As appears from the Tally of Ballots, the results of the electionmay be affected by the challenged ballots.Accordingly, we shallconsider the challenges :William Alvarez:The Company challenged the ballot of WilliamAlvarez, a storage clerk, on the ground that he is a production andmaintenance employee and, therefore, should not be permitted to votein the stipulated unit of main office employees. It appears, however,that Alvarez is employed in the same capacity as the storage clerkwho was considered by the Board in a previous decision involving theParties in the instant case 1 In that decision, the Board found that thestorage clerk was an employee of the accounting department, workingunder the supervision of the company auditor, and excluded him froma unit of production and maintenance employees as a main office em-'Matter of The New York and Porto Rico Steamship Company and San Antonio Com-pany,58N. L. It. B. 1301. THE NEW YORK AND PORTO RICO STEAMSHIP CO.565ployee.Notwithstanding the Board's decision, the Company and theUnion, in their subsequent collective bargaining contracts coveringproduction and maintenance employees, included the storage clerk inthe bargaining unit.However, there does not appear to have been anychange in the Company's operations or in the duties of this employeesince the Board's previous decision. In view of these facts, we per-ceive no justification for altering our prior determination that thestorage clerk is a main office employee.We shall, therefore, overrulethe challenge of the Company and direct that the ballot of WilliamAlvarez be opened and counted 2Alfredo Marrero and Mario A. Soler:The ballots of Alfredo Mar-rero and Mario A. Soler were challenged by the Union on the groundthat these individuals are "confidential" employees, and, therefore,are not eligible to vote. In its exceptions to the Regional Director'sreport, the Union asserts, in addition, that these employees should beexcluded as officials and supervisors.The Regional Director in his report indicates that Marrero, anaccounting clerk, is employed by the Company in its accounting de-partment to check ships' pay rolls and to aid in the maintenance of theCompany's accounts.He is supervised in his work by the companyauditor and has no authority to alter the employment status of anyemployee.With respect to Soler, the Regional Director reports thatthis employee works in the Company's claim department, where he isengaged in the investigation of merchandise claims.He is under theimmediate supervision of the head claim agent and has no authorityeither to alter the employment status of any employee or effectivelyto recommend such action.While these employees may have accessto confidential information concerning the Company's commercialoperations, it does not appear that either of them has direct access toconfidential information pertaining to labor relations or obtains anysuch information by reason of his position.Consequently, we find,contrary to the Union's position, that these individuals are not "con-fidential" employees.Furthermore, we are of the opinion that neitherMarrero nor Soler exercises the authority of a supervisory employee,nor are their duties those normally performed by company officials.Accordingly, we shall overrule the challenges of the Union and directthat the ballots of Alfredo Marrero and Mario A. Soler be opened andcounted.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of National2Matter of TheGlobeOil and Refining Company,63 N. L.R. B. 958. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The New Yorkand Porto Rico Steamship Co. and San Antonio Co., San Juan,Puerto Rico, the Regional Director for the Twenty-fourth Regionshall, pursuant to the Rules and Regulations of the Board set forthabove, within ten (10) days from the date of this Direction, open andcount the ballots of William Alvarez, Alfredo Marrero, and Mario A.Soler, and thereafter prepare and cause to be served upon the partiesin this proceeding a Supplemental Election Report, embodying thereinhis findings and his recommendations as to the results of the balloting.